—Judgments, Supreme Court, Bronx County (Dominic R. Massaro, J.), rendered February 5 and 24, 1992, convicting defendant, upon his pleas of guilty, of criminal possession of a weapon in the second and third degrees, and sentencing him to concurrent terms of 5 to 15 years and 2 Vs to 7 years, respectively, unanimously affirmed.
The court did not abuse its discretion in enhancing defendant’s sentence without giving him an opportunity to withdraw his guilty pleas, given his flight before sentencing (see, People v Malatesta, 172 AD2d 692; People v Dremeguila, 166 AD2d 196, lv denied 76 NY2d 1020), subsequent arrest for murder and attempted murder (see, People v Outley, 80 NY2d 702), and knowledge that it was a condition of the plea agreement that he not "get into any trouble” while released on his own recognizance pending sentencing. The factual allocutions for both pleas were adequate and established that defendant understood the nature of the charges (People v Moore, 71 NY2d 1002). Finally, the sentences imposed were lawful and, in light of defendant’s continuing unlawful behavior, not excessive. Concur — Rosenberger, J. P., Ellerin, Kupferman and Rubin, JJ.